Citation Nr: 1624661	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  04-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability and, if so, whether the reopened claim may be granted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg/knee disability and, if so, whether the reopened claim may be granted.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of left hip fracture with arthritis, status post total hip replacement.  

4.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine, L5-S1.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from September 1975 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2004, July 2014, and August 2014 by various Department of Veterans Affairs (VA) Regional Offices (RO).  

In the December 2004 rating decision, the RO in Roanoke, Virginia, in pertinent part, denied entitlement to a TDIU.  The Veteran subsequently perfected an appeal of the TDIU claim, after which the issue was remanded by the Board on several occasions for additional evidentiary development, including most recently in May 2013.  

In the July 2014 rating decision, the RO in St. Petersburg, Florida, continued the disability ratings assigned to the Veteran's service-connected residual left hip and lumbar spine disabilities.  In the August 2014 rating decision, the St. Petersburg RO also denied the Veteran's petition to reopen the previously denied claims of service connection for right hip and left leg/knee disabilities.  The Veteran subsequently perfected an appeal as to each of the foregoing issues.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran has had several different representatives throughout the course of this appeal and was most recently represented by Attorney March Lippmann.  However, in January 2015, the Veteran submitted a written statement indicating that he wished to revoke and remove Mark Lippmann as his duly elected representative and, in January 2016, Attorney Lippmann acknowledged the Veteran's revocation.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The issues of entitlement to service connection for disabilities involving the right hip and left leg/knee, entitlement to an increased rating for service-connected left hip and lumbar spine disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Entitlement to service connection for a left leg disability was denied in a June 1980 rating decision.  The Veteran did not did not initiate an appeal or submit any relevant service records or new and material evidence relevant to the left leg claim during the one-year appeal period following the issuance of the decision. 

2.  Entitlement to service connection for a right hip disability was denied in a March 2003 rating decision.  The Veteran did not did not initiate an appeal or submit any relevant service records or new and material evidence relevant to the right hip claim during the one-year appeal period following the issuance of the decision.

3.  Most recently, in rating decisions issued in October 2005 and January 2006, the RO determined new and material evidence had not been submitted to reopen the claims of service connection for disabilities involving the right hip or left leg/knee, respectively.  

4.  The Veteran was notified of the RO's determination in October 2005 and January 2006, but he did not initiate an appeal or submit any relevant service records or new and material evidence relevant to the right hip or left leg/knee claims during the one-year appeal period following the issuance of the decisions. 

5.  Evidence added to the record since the final October 2005 and January 2006 rating decisions is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right hip and left leg/knee disability.


CONCLUSIONS OF LAW

1.  The June 1980 rating decision that denied service connection for a left leg disability is final.  38 U.S.C.A. § 7105(b) (West 1980) [West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1980) [2015].

2.  The March 2003 rating decision that denied service connection for a right hip disability is final.  38 U.S.C.A. § 7105(b) (West 2003) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2015].

3.  The October 2005 rating decision that determined new and material evidence had not been submitted to reopen the claim of service connection for a right hip disability is final.  38 U.S.C.A. § 7104 (West 2005) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [2015].

4.  The January 2006 rating decision that determined new and material evidence had not been submitted to reopen the claim of service connection for a left leg/knee disability is final.  38 U.S.C.A. § 7104 (West 2006) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [2015].

5.  New and material evidence has been received to reopen the claims of entitlement to service connection for disabilities involving the right hip and left leg/knee.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for disabilities involving his right hip and left leg/knee is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to establish service connection for disabilities affecting his right hip and left leg/knee.  He has asserted that his disabilities are secondary to his service-connected left hip disability and, as discussed below, the evidence of record raises the question of whether the claimed disabilities are secondary to his service-connected lumbar spine disability. 

In a June 1980 rating decision, the RO denied service connection for a left leg disability on the basis that there was no medical evidence of a current left leg or knee condition.  At that time, the evidentiary record contained the Veteran's service treatment records (STRs) as well as post-service records, including a May 1980 VA examination report, all of which were negative for clinical findings of a left leg/knee condition.  

The record reflects that the June 1980 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  However, the Veteran did not subsequently submit any further communication, including a notice of disagreement, as to the June 1980 rating decision, and no other exception to finality is applicable.  Indeed, no new and material evidence was received within one year of the June 1980 rating decision and no relevant service department records have been received since the issuance of that decision.  See 38 C.F.R. § 3.156(b), (c).  Accordingly, the June 1980 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1980) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1980) [2015].

In a March 2003 rating decision, the RO denied service connection for a right hip disability.  At that time, the RO considered the Veteran's STRs, post-service VA and private treatment records, and an October 2002 VA examination report.  The RO denied the Veteran's claim on the basis that there was no evidence of the right hip disability during service or evidence showing the right hip disability was related to the service-connected left hip disability.  The RO also noted that the Veteran's right hip was within normal limits during the October 2002 VA examination.  

While the March 2003 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable, the Veteran did not subsequently submit any further communication, including a notice of disagreement, as to the denial of his right hip claim.  The Board also finds that no other exception to finality is applicable, as no relevant service department records have been received since the issuance of that decision.  See 38 C.F.R. § 3.156 (c).  Moreover, while additional VA treatment records dated from October 2000 to October 2002 were associated with the evidentiary record in March 2003, during the one-year appeal period following the issuance of the March 2002 rating decision, the Board notes that the treatment records are not considered "material" to the right hip claim because they do not contain any information or evidence relevant to the right hip, including any evidence showing a diagnosis of a right hip disability or evidence indicating or suggesting that the claimed right hip disability was incurred during service or was secondary to the service-connected left hip disability.  See 38 C.F.R. § 3.156(b).  

Therefore, the March 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2003) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [2015]. 

The Veteran has attempted to reopen his left leg/knee and right hip claims on several occasions but the RO declined to reopen the claims on the basis that (1) there was no evidence that the left leg/knee problems are related to the Veteran's military service or his service-connected left hip disability and (2) while the Veteran had been diagnosed with right hip bursitis, there was no evidence showing the right hip disability was related to service or his left knee disability (as previously claimed).  See rating decisions dated June 2004, October 2005, and January 2006.  While the Veteran submitted a timely NOD following the June 2004 rating decision that declined to reopen the left leg/knee claim, the Veteran did not perfect an appeal as to that claim by submitting a VA Form 9 or statement in lieu thereof.  See January 2005 statement of the case (SOC); May 2005 statement submitted in lieu of VA Form 9 (regarding the February 2005 SOC)).  Indeed, the Veteran did not appeal any of the aforementioned rating decisions and no other pertinent exception to finality applies.  Therefore, the June 2004, October 2005, and January 2006 rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), (c); 20.302, 20.1103 (2015).

In April 2013, the Veteran's representative submitted a statement requesting an increased rating for his newly service-connected lumbar spine disability and which raised the issue of whether the Veteran's complaints of left knee problems and right hip pain are secondary to his service-connected left hip disability.  The RO accepted the statement as a petition to reopen the previously denied claims of service connection for disabilities involving the right hip and left leg/knee and is the claim from which the current appeal arises.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the last final October 2005 and October 2006 rating decisions that declined to reopen the right hip and left leg/knee claims, respectively, includes treatment records from WFU Medical Center, dated from September to October 2008 which reflect that an examining physician noted the Veteran's right hip and right lower extremity pain probably represented a combination of right hip osteoarthritis and lumbar radiculopathy.  The examiner further noted that it is reasonable to assume that the Veteran's chronic left knee problems and antalgic gait could put increased mechanical pressure on the lumbar spine.  Also received is a December 2008 statement from Dr. H.A.L., wherein he opined that there is no credible correlation between the Veteran's left knee strain and back condition but also suggested that the Veteran's gait abnormality is more likely a result of his left hip fracture.  This evidence is new, as it was not of record at the time of the last final rating decisions.  

At the time of the last final rating decisions, there was no evidence showing that the claimed right hip and left leg/knee disabilities were secondary to, including a result of or aggravated by, his service-connected left hip disability.  Since that time, the RO has granted service connection for degenerative disc disease of the lumbar spine.  See January 2011 rating decision.  The new evidence associated with the record indicates that the claimed right hip disability may represent radiculopathy from the lumbar spine and also suggests that the current right hip, left knee, and lumbar spine disabilities may be interrelated as a result of the Veteran's gait abnormality.  See October 2008 private medical record and December 2008 statement from Dr. H.A.L.

The Board finds that the new evidence is material, as it raises a new theory of entitlement to service connection that was not previously considered, namely that the Veteran's current right hip and left leg/ankle disabilities are secondary to (caused and/or aggravated by) his service-connected lumbar spine disability.  Indeed, because the right hip and left leg/knee disabilities were previously denied based on the absence of a nexus between the current disabilities and military service or the service-connected left hip disability and the newly received evidence addresses a new theory of entitlement based on secondary service connection, the newly received evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claims and raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for disabilities involving the right hip and left leg/knee are reopened. 



ORDER


As new and material evidence to reopen the claim of entitlement to service connection for a right hip disability has been received, to this limited extent, the appeal as to this matter is granted.

As new and material evidence to reopen the claim of entitlement to service connection for a left leg/knee disability has been received, to this limited extent, the appeal as to this matter is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks an increased rating for his service-connected left hip and lumbar spine disabilities.  He last underwent a VA examination evaluating his left hip and lumbar spine disabilities in May 2012.  During the December 2015 Board hearing, the Veteran testified that his left hip and lumbar spine disabilities have worsened in severity since the May 2012 VA examination, as he is leaning and favoring his right hip more.  Given this evidence and that four years have passed since the last VA examination, the Board concludes that a new examination must be scheduled to assess the current severity of the Veteran's service-connected left hip and lumbar spine disabilities.  

The Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the increased rating claims being remanded herein, as the outcome of such claims may impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim must be deferred.  

Additionally, there is evidence of record which suggests that his current right hip and left leg/knee disabilities may be secondary to (caused or aggravated by) his, now, service-connected lumbar spine disability.  Indeed, as noted, evidence of record indicates that the claimed right hip disability may represent radiculopathy from the lumbar spine and also suggests that the current right hip, left knee, and lumbar spine disabilities may be interrelated as a result of the Veteran's gait abnormality.  See October 2008 private medical record and December 2008 statement from Dr. H.A.L.  

The Board notes that the evidentiary record contains medical opinions which state that the Veteran's lumbar radiculopathy is not caused or aggravated by his service-connected left hip or lumbar spine disabilities; however, the opinions do not address the medical records mentioned above which indicate a relationship between the Veteran's right hip, left knee, and lumbar spine disabilities; nor do the opinions provide an adequate rationale in support of the ultimate conclusion, particularly with respect to the aggravation element of the claim.  See VA medical opinions dated April and June 2014.  

Therefore, the Board finds that the evidence of record triggers the need for an addendum opinion that specifically addresses whether the Veteran's current right hip and left leg/knee disabilities are caused or aggravated by his service-connected lumbar spine or left hip disabilities, including any functional impairment caused thereby, such as his gait abnormality. 

While on remand, the AOJ should ensure that the evidentiary record contains all evidence relevant to the claims on appeal by affording the Veteran another opportunity to provide private treatment records pertinent to his claims and obtaining any outstanding VA treatment records dated from July 2014 to the present.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any non-VA (private) healthcare providers who have treated his claimed right hip and left leg/knee disabilities since service, as well as his service-connected left hip and lumbar spine disabilities.  After securing any necessary authorization from the Veteran, all identified treatment records are to be obtained.  Also obtain all relevant VA treatment records dated from July 2014 to the present. 

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2. After completion of the above, afford the Veteran an appropriate VA examination to determine the severity of his service-connected residual left hip and lumbar spine disabilities.  The examiner must review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.

Left Hip - The examiner should conduct range of motion testing of the left hip disability (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left hip due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must also describe the functional impairment or limitations caused by the service-connected left hip disability. 

Lumbar Spine - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner should also identify, and comment upon the frequency or extent, as appropriate, of any neurological impairment associated with the Veteran's lumbar spine disability.  For each additional neurological impairment identified, the examiner should provide an assessment of the severity of each such impairment (as mild, moderate, moderately severe, or severe). 

Considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner must also describe the functional impairment or limitations caused by the service-connected left hip disability. 

3. After conducting the foregoing examinations, the examiner should provide an opinion that addresses the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current right hip disability is (1) proximately due to or the result of or (2) aggravated by his service-connected left hip or lumbar spine disability, to include any functional impairment caused thereby, such as gait abnormality.  An opinion must be provided with causation and aggravation respect to the left hip and lumbar spine disability.  

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current left leg/knee disability is (1) proximately due to or the result of or (2) aggravated by his service-connected left hip or lumbar spine disability, to include any functional impairment caused thereby, such as gait abnormality.  An opinion must be provided with causation and aggravation respect to the left hip and lumbar spine disability.  

The examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

In answering the foregoing, the examiner must address the evidence of record which indicates that the right hip disability may represent radiculopathy from the lumbar spine and also suggests that the current right hip, left knee, and lumbar spine disabilities may be interrelated as a result of the Veteran's gait abnormality.  See October 2008 private medical record and December 2008 statement from Dr. H.A.L.  

A rationale must be provided for each opinion offered. 

4. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case that addresses all evidence submitted since the September 2014 supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


